Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1 -from which claim 3 depends, it is set forth that “the base supporting piece having a load bearing top handle on the upper part and a supporting construction on the lower part to support the base piece”. However, in claim 3, the metes and bounds of “the supporting construction” contradicts claim 1.  Claim 3 recites “the supporting construction comprises at least two L-shaped brackets joined with an upstanding handle panel”.  In essence, on the one hand in claim 1, applicant separates the top handle as upper part and supporting construction as a lower part; then on the other hand in claim 3, applicant defines the handle panel as part of the supporting construction which is a lower part.   The top handle (422) is located within the handle panel (42) as discussed in applicant’s paragraph [0041].  Consequently, the top handle and handle panel cannot said to be in both upper part and lower part of the base supporting piece as purported in claim 3 depending from claim 1. Same issues are also found in claim 4 regarding “the supporting construction comprising at least two inter-crossing panels, an upstanding handle panel and a supporting panel “ and is also depends from claim 1.  Regarding claim 6, “the maximum diameters of vessels” lacks proper antecedent basis.  Claim 6 recitation “wherein the diameters of the holes are smaller than the maximum diameters of vessels such that the vessels sit in the holes” is vague and indefinite since it is not clear how a vessel with a larger diameter could sit inside the hole.   

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Davis (US Patent no. 1884970). Regarding claim 1, Davis discloses a vessel carrier (figure 1) comprising: a base piece (4), having at least two holes (5) for vessels to be placed in and a slot (12) into which a base supporting piece (1 and 10) is inserted; the base supporting piece having a load bearing top handle (7) on the upper part and a supporting construction (1 and 3) on the lower part to support the base piece when the base piece and the base supporting piece are assembled.  
Regarding claim 2, the vessel carrier of claim 1, Davis discloses wherein the supporting construction comprises: at least three connected upstanding supporting walls (panels 1 and 10 form four wall portions 2 and 3 at the bottom portion, figure 2), which allow for the vessel carrier to be sat down and sit upright when not being held.    
Regarding claim 4, the vessel carrier as in claim 1, Davis discloses wherein the supporting construction comprising at least two inter-crossing panels (2 and 3), an upstanding handle panel (1) and a supporting panel (10); the bottom edge surfaces of flush with each other.  
Regarding claim 5, the vessel carrier as in claim 1, Davis discloses wherein the vessel number is two or four (there are total of 6 holes for at least six vessels, figure 1).  
Regarding claim 6, the vessel carrier as in claim 1 Davis discloses wherein the diameters of the holes (5) are smaller than the maximum diameters of vessels (cones in dash lines, figure 1) such that the vessels sit in the holes.  
Regarding claim 7, the vessel carrier as in claim 1, Davis discloses wherein the height of the base piece (4, figure 1) relative to the plane where the vessel carrier is sitting when it is assembled is taller than the height of the vessel (cones in dash lines , figure 1) protruding through the base piece.  
Regarding claim 9, Davis discloses the vessel carrier as in claim 1 made from cardboard (page 1, lines 30-33) or a recycled fibre, metal, wood, plastic, or synthetic materials for a reuse.
Claims 1-3, 5, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated Petyak (US Patent no. 2460530 ).  Regarding claim 1, Petyak disclose a vessel carrier (figure 5)  comprising: a base piece (3, figure 5), having at least two holes (4, figure 5) for vessels (7) to be placed in and a slot  (3a, figure 5) into which a base supporting piece (5) is inserted; the base supporting piece having a load bearing top handle (6, figure 5) on the upper part and a supporting construction (5a) on the lower part to support the base piece (3) when the base piece and the base supporting piece are assembled.  
Regarding claim 2, the vessel carrier of claim 1, Petyak disclose wherein the supporting construction comprises: at least three connected upstanding supporting walls (middle panel 5 and side panels 5b, figure 4 or L-shaped brackets as illustrated below regarding claim 3), which allow for the vessel carrier to be sat down and sit upright when not being held.  
Regarding claim 3, the vessel carrier as in claim 1, Petyak disclose wherein the supporting construction comprises at least two L-shaped brackets (5b and see illustration below) joined with an upstanding handle panel (see illustration below), the bottom edge surfaces of the handle panel flush with that of the L-shaped brackets.  

    PNG
    media_image1.png
    670
    957
    media_image1.png
    Greyscale

Regarding claim 5, the vessel carrier as in claim 1, Petyak disclose wherein the vessel number is two or four (7, figure 1).  
Regarding claim 9, Petyak discloses the vessel carrier as in claim 1 made from cardboard (column 1, lines 39-40) or a recycled fibre, metal, wood, plastic, or synthetic materials for a reuse.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (US Patent no. 1884970) in view of Sortino et al (US Publication no. 20170086603). Davis discloses a vessel carrier comprising all the claimed features of applicant’s invention except for wherein the vessel is goblet, and several slits are positioned along the outer edges of the base piece enabling sideways entry into the holes that allow the stem of goblet to pass therethrough.   Sortino discloses a vessel carrier comprising a base piece (2), holes (10, figure 1) for vessels (goblet/wineglass, figure 1) and base piece support (20, 24, figure 1) wherein the vessel is goblet (figure 1), and several slits (8, figure 1) are positioned along the outer edges of the base piece (2) enabling sideways entry into the holes that allow the stem of goblet to pass therethrough (figure 1). It would have been obvious to one of ordinary skilled in the art to have modify the base piece of Davis such that the vessel is goblet, and several slits are positioned along the outer edges of the base piece enabling sideways entry into the holes that allow the stem of goblet to pass therethrough as taught to be desirable by Sortino.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The remaining cited art of record further demonstrate carriers of interest. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        



Khc